DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1, 3-5, and 7-9 of U.S. Application 16/031,881 filed on November 17, 2020 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 5, and 7-9 have been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 11/17/2020 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1, 3-5, and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a state space controller, comprising: and only two feedback loops with calculation cycles, comprising: a first feedback loop configured to delay the digital control amount by one calculation cycle to obtain a first delayed digital control amount 

Claims 3 and 4 are also allowed as they depend on allowed claim 1. 

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a  control method of a state space controller, the state space controller comprising delaying, by a first feedback loop of the only two feedback loops with calculation cycles, the digital control amount by one calculation cycle to obtain a first delayed digital control amount and multiplying, by the first feedback loop, the first delayed digital control amount with a first compensation coefficient to obtain a first compensation amount; obtaining, by the subtractor, the digital control amount by subtracting the first compensation amount from the integrated control deviation; and delaying, by the delayer, the digital control amount by one calculation cycle to generate the pulse-width modulation drive signal; wherein Page 4 of 9Application No. 16/031,881 Application Filing Date: July 10, 2018 Docket No. KEW18316generating the digital control amount further comprises delaying, by a second feedback loop of the only two feedback loops with calculation cycles, the digital control amount by two calculation cycles to obtain a second delayed digital control amount and multiplying, by the second feedback loop, the second delayed digital control amount with a second compensation coefficient to obtain a second compensation amount; and subtracting, by the subtractor, the second compensation amount from the digital control amount in combination with the other limitations of the claim. 

Claims 7 and 8 are also allowed as they depend on allowed claim 5. 

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest gradient power amplifier, comprising: and only two feedback loops with calculation cycles, comprising: a first feedback loop configured to delay the digital control amount by one calculation cycle to obtain a first delayed digital control amount and multiply the first delayed digital control amount with a first compensation coefficient to obtain a first compensation amount, wherein the first compensation amount is input into a first inverting input terminal of the subtractor; and a second feedback loop configured to delay the digital control amount by two calculation cycles to obtain a second delayed digital control amount and multiply the second delayed digital control amount with a second compensation coefficient to obtain a second compensation amount, wherein the second compensation amount is input into a 


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868